Exhibit 10.1

REORGANIZATION AGREEMENT

BY AND AMONG

CVR REFINING GP, LLC

CVR REFINING HOLDINGS, LLC

CVR REFINING HOLDINGS SUB, LLC

AND

CVR REFINING, LP

DATED AS OF JANUARY 16, 2013

 



--------------------------------------------------------------------------------

REORGANIZATION AGREEMENT

This Reorganization Agreement, dated as of January 16, 2013 (this “Agreement”),
is entered into by and among CVR Refining GP, LLC, a Delaware limited liability
company (“CVR Refining GP”), CVR Refining Holdings, LLC, a Delaware limited
liability company (“CVR Refining Holdings”), CVR Refining Holdings Sub, LLC, a
Delaware limited liability company and a wholly owned subsidiary of CVR Refining
Holdings (“Refining Holdings Sub”), and CVR Refining, LP, a Delaware limited
partnership (the “Partnership”). The above named entities are sometimes referred
to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Coffeyville Resources, LLC, a Delaware limited liability company
(“CRLLC”), has formed CVR Refining Holdings under the Delaware Limited Liability
Company Act (the “Delaware LLC Act”) and owns a 100% membership interest in
Holdings as of the date hereof;

WHEREAS, on September 17, 2012, CVR Refining Holdings and CVR Refining GP
entered into an Agreement of Limited Partnership (the “Original LPA”);

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
October 18, 2012, by and among CRLLC and CVR Refining, LLC, a Delaware limited
liability company (“CVR Refining”), CRLLC granted, contributed, bargained,
conveyed, assigned, transferred, set over and delivered to CVR Refining, it
successors and assigns, on behalf of CVR Refining Holdings, CRLLC’s 100%
membership interest in each of Coffeyville Resources Refining & Marketing, LLC,
a Delaware limited liability company, Coffeyville Resources Crude
Transportation, LLC, a Delaware limited liability company, Coffeyville Resources
Terminal, LLC, a Delaware limited liability company, Coffeyville Resources
Pipeline, LLC, a Delaware limited liability company, Wynnewood Energy Company,
LLC, a Delaware limited liability company (which owns a 100% membership interest
in Wynnewood Refining Company, LLC, a Delaware limited liability company), and
100% of the stock of Coffeyville Finance Inc., a Delaware corporation;

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
December 31, 2012 (the “MLP Contribution Agreement”), CVR Refining Holdings
contributed, assigned, transferred, conveyed and delivered the 100% membership
interest in CVR Refining to the Partnership, and CVR Refining Holdings
contributed, assigned, transferred, conveyed and delivered a 0.01% limited
partner interest in the Partnership to Refining Holdings Sub;

WHEREAS, CVR Refining Holdings holds 99.99% of the limited partner interests in
the Partnership and Refining Holdings Sub owns 0.01% of the limited partner
interests in the Partnership (collectively, the “Initial LP Interest”) and CVR
Refining GP holds a non-economic general partner interest in the Partnership;
and

WHEREAS, each of the following actions will occur hereafter:

 

  1. The Initial LP Interest will be recharacterized as the CVR Common Units.

 

1



--------------------------------------------------------------------------------

  2. If the Threshold Amount (as defined herein) exceeds $340.0 million, the
Partnership shall make a cash distribution to CVR Refining Holdings on the
Closing Date in an amount equal to the excess, and if the Threshold Amount is
less than $340.0 million, CVR Refining Holdings shall make a contribution in an
amount of cash equal to the deficiency.

 

  3. The Partnership will distribute the right to receive the Deferred Issuance
and Distribution to CVR Refining Holdings.

 

  4. In connection with a firm commitment underwritten offering of the Common
Units (the “Offering”), the public, through the Underwriters, will contribute
cash to the Partnership pursuant to the Underwriting Agreement, net of the
Underwriters’ Discount, in exchange for Common Units.

 

  5. The Partnership will use the expected proceeds of the Offering, net of the
Underwriters’ Discount, structuring fees and expenses incurred in connection
with the Offering, and the contribution by Holdings pursuant to Section 2.3
hereto, if applicable, to (a) repurchase senior secured notes previously issued
by CRLLC at a total expected cost of approximately $255.0 million, (b) prefund
approximately $160.0 million of certain maintenance and environmental capital
expenditures, and (c) fund $54.0 million of turnaround expenses of the
Partnership’s refinery in Wynnewood, Oklahoma.

WHEREAS, each of the Parties and the members, partners, boards of directors or
managers of the Parties, as the case may be, have taken all partnership, limited
liability company or other action, as the case may be, required to be taken to
approve the transactions contemplated by this Agreement.

WHEREAS, the Partnership may adjust upward or downward the number of Firm Units
and Option Units, with corresponding adjustments to the number of CVR Common
Units, to be offered to the public through the Underwriters.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

The following defined terms will have the meaning given below:

“Common Unit” has the meaning set forth in the LP Agreement.

“Closing Date” shall mean the date of closing of the sale of the Firm Units to
the Underwriters pursuant to the Underwriting Agreement.

“Contribution Date” shall have the meaning set forth in the LP Agreement.

 

2



--------------------------------------------------------------------------------

“CVR Common Units” means the aggregate 124,600,000 Common Units to be issued to
CVR Refining Holdings and Refining Holdings pursuant to Section 2.2; provided
that if the Partnership increases the number of Firm Units, the CVR Common Units
will be decreased by a number of Common Units equal to 115% (to accommodate the
corresponding increase in the number of Option Units and Deferred Issuance and
Distribution) of such increase and if the Partnership decreases the number of
Firm Units, the CVR Common Units will be increased by a number of Common Units
equal to 115% of such decrease.

“Deferred Issuance and Distribution” has the meaning set forth in the LP
Agreement.

“Firm Units” means the Common Units to be sold to the Underwriters pursuant to
the terms of the Underwriting Agreement, excluding the Option Units.

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the Partnership, substantially in the form attached as Appendix A
to the prospectus constituting Part I of the Registration Statement.

“Option Units” means the Common Units that the Partnership will agree to issue
upon exercise of the Underwriters’ Option.

“Registration Statement” means the Registration Statement on Form S-1 initially
filed on October 1, 2012 with the Securities and Exchange Commission
(Registration No. 333-184200), as amended.

“Threshold Amount” means the aggregate of: (i) the Partnership’s estimate of its
cash on hand on the Closing Date immediately prior to the closing of the
Offering; plus (ii) the proceeds from the Offering, net of the Underwriters’
Discount and structuring fees; less (iii) estimated offering expenses, net of
any expected expense reimbursement from the Underwriters; less (iv) $255.0
million expected to be used to repurchase the senior secured notes previously
issued by CRLLC.

“Underwriters” means the underwriting syndicate listed in Schedule I of the
Underwriting Agreement.

“Underwriters’ Discount” means the Underwriters’ discount as provided by the
Underwriting Agreement.

“Underwriters’ Option” means the option granted by the Partnership to the
Underwriters to purchase a number of Common Units equal to 15% of the Firm
Units, which the Partnership will agree to sell to the Underwriters, at their
option, pursuant to the Underwriting Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into among the Partnership, CVR Refining GP, CVR Refining, CVR Refining
Holdings and the Underwriters, in substantially the form attached as Exhibit 1.1
to the Registration Statement.

 

3



--------------------------------------------------------------------------------

ARTICLE II

CONTRIBUTIONS

The following capital contributions and transactions shall be completed in the
order set forth below.

Section 2.1 Execution of LP Agreement.

On the Closing Date, CVR Refining Holdings and CVR Refining GP shall amend and
restate the Original LPA by executing the LP Agreement, with such changes as are
necessary to reflect any adjustment to the number of Firm Units and Option Units
as the Partnership may agree with the Underwriters and such other changes as the
Partnership, CVR Refining GP and CVR Refining Holdings may agree.

Section 2.2 Recharacterization of Limited Partner Interests.

On the Closing Date, effective contemporaneously with the adoption of the LP
Agreement pursuant to Section 2.1, the Initial LP Interest shall be, and hereby
is, recharacterized as the CVR Common Units, with 99.99% and 0.01% of the CVR
Common Units to be issued to each of CVR Refining Holdings and Refining Holdings
Sub, respectively, rounded in each case to the nearest whole number of Common
Units.

Section 2.3 Holdings Contribution or Distribution.

If, upon the closing of the Offering, the Threshold Amount exceeds $340.0
million, the Partnership shall make a cash distribution in the amount of such
excess to Holdings. If the Threshold Amount is below $340.0 million, Holdings
shall make a cash contribution in the amount of such deficiency to the
Partnership.

Section 2.4 Distribution of the Right To Receive the Deferred Issuance and
Distribution.

On the Closing Date, the Partnership shall, and hereby does, distribute to CVR
Refining Holdings the right to receive the Deferred Issuance and Distribution.

Section 2.5 Underwriter Cash Contribution.

The Parties acknowledge that the Partnership is undertaking the Offering, and
the Underwriters are to agree, pursuant to the Underwriting Agreement, to make a
capital contribution to the Partnership of an amount determined pursuant to the
terms of the Underwriting Agreement in exchange for the issuance by the
Partnership to the Underwriters of the Firm Units.

 

4



--------------------------------------------------------------------------------

ARTICLE III

DEFERRED ISSUANCE AND DISTRIBUTION

Upon the earlier to occur of the expiration of the Underwriters’ Option or the
exercise in full of the Underwriters’ Option, the Partnership shall issue to CVR
Refining Holdings a number of additional Common Units that is equal to the
excess, if any, of (a) the total number of Option Units over (b) the aggregate
number of Common Units, if any, actually purchased by and issued to the
Underwriters pursuant to the exercise(s) of the Underwriters’ Option. Upon each
exercise of the Underwriters’ Option, the Partnership shall distribute to CVR
Refining Holdings an amount of cash equal to the proceeds therefrom net of the
Underwriters’ Discount with respect to each such exercise.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Further Assurances.

From time to time, and without any further consideration, the Parties agree to
execute, acknowledge and deliver all such additional deeds, assignments, bills
of sale, conveyances, instruments, notices, releases, acquittances and other
documents, and to do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate (a) more fully to assure that
the applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended to be so and (c) more fully and effectively carry out the purposes and
intent of this Agreement.

Section 4.2 Successors and Assigns.

The Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

Section 4.3 No Third Party Rights.

The provisions of this Agreement are intended to bind the Parties as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.

Section 4.4 Severability.

If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid, and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 4.5 Entire Agreement.

This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to the subject matter of this Agreement and such instruments. This
Agreement and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.

Section 4.6 Amendment or Modification.

This Agreement may be amended or modified at any time or from time to time only
by a written instrument, specifically stating that such written instrument is
intended to amend or modify this Agreement, signed by each of the Parties.

Section 4.7 Construction.

All Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof. All references herein to Articles and Sections shall,
unless the context requires a different construction, be deemed to be references
to the Articles and Sections of this Agreement. The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, and not to any particular provision of this
Agreement. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

Section 4.8 Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all Parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument. The
delivery of an executed counterpart copy of this Agreement by facsimile or
electronic transmission in PDF format shall be deemed to be the equivalent of
delivery of the originally executed copy thereof.

 

6



--------------------------------------------------------------------------------

Section 4.9 Deed; Bill of Sale; Assignment.

To the extent required and permitted by applicable law, this Agreement shall
also constitute a “deed,” “bill of sale” or “assignment” of the assets and
interests referenced herein.

Section 4.10 Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of law.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

CVR REFINING GP, LLC By:  

/s/ Susan M. Ball

  Name:   Susan M. Ball   Title:   Chief Financial Officer and Treasurer

 

CVR REFINING HOLDINGS, LLC By:  

/s/ Susan M. Ball

  Name:   Susan M. Ball   Title:   Chief Financial Officer and Treasurer

 

CVR REFINING HOLDINGS SUB, LLC By:   CVR Refining Holdings, its sole member By:
 

/s/ Susan M. Ball

  Name:   Susan M. Ball   Title:   Chief Financial Officer and Treasurer

 

CVR REFINING, LP By:   CVR Refining GP, LLC, its general partner By:  

/s/ Susan M. Ball

  Name:   Susan M. Ball   Title:   Chief Financial Officer and Treasurer

SIGNATURE PAGE

REORGANIZATION AGREEMENT